Opinion by
Henderson, J.,
The success of the appellant’s defense depended on his ability to show that the paper introduced by him purporting to be the receipt of Mary A. Wilmarth for the amount admittedly due from him to her was signed by her. The plaintiff’s evidence made out a clear liability of the defendant, and the only defense set up was that exhibited by the alleged receipt. This paper was not dated nor was there a witness to the signature. Three witnesses were produced by the defendant to establish its genuineness. One of these, Charles P. Paige, had seen Mrs. Wilmarth write and expressed the opinion that the signature was hers. The other two called as experts testified that in their opinion the signature was made by the same person who made another signature shown to have been that of Mrs. Wilmarth. Signatures made by her on other documents were also offered in evidence. The plaintiff when called as for cross-examination by the defendant expressed the opinion that the paper in question was not signed by Mrs. Wilmarth. The case was submitted to the jury on the single inquiry whether the document alleged by the defendant to be a receipt for the debt was executed by Mrs. Wilmarth. There was no request for binding instructions for the defendant, and the third point presented by the defendant requested the court to instruct the jury that if they believed that Mrs. Wilmarth signed the receipt the verdict should be for the defendant. The principal part of the appellant’s argument' relates to the eighth assignment of error in which complaint is made that the court submitted to the jury the determination of the question whether the receipt was genuine, the allegation being that there was no evidence against the receipt. After the court had been invited to submit the question and had complied with the defendant’s request the appellant ought not now to *266be heard when urging this action of the court as erroneous. There was no suggestion at the trial that this was not a question of fact and no request that the case be disposed of by the court without a reference to the jury. But if such a request had been made it would have been an error on the part of the trial judge to have affirmed it. The plaintiff having established a prima facie case the burden of proof was on the defendant to avoid the conclusion necessarily following,, from the plaintiff’s evidénce if a defense were to be made at all. The paper relied on by the appellant as a receipt did not prove itself. The defendant was under the necessity, therefore, of proving the signature. The opinion of the witness who had seen Mrs. Wilmarth write and of the two bank clerks who thought that the questioned signature was written by the same person who had written the signature on two bank tickets were not conclusive of the question at issue. There was the testimony of a witness familiar with Mrs. Wilmarth’s writing on the other side and there were genuine signatures presented to the jury for comparison. There was the fact of the absence of a date to the instrument and of a witness to its execution. The jury alone could decide the question. The defendant’s whole case rested largely on the opinions of the three witnesses as to the genuineness of the signature. The jurors heard them testify and had before them the disputed signature and the standards of comparison. It is evident that the court could not properly have stated that the verity of the paper was so clearly established as to defeat the plaintiff’s claim. The jury was instructed that if they found the document to have been signed by Mrs. Wilmarth the verdict should be for the defendant whether the debt was in fact paid or not; that the creditor had a right to be generous to her nephew and discharge him from his liability whether the debt was paid or not and this was in accordance with the decision of this court when the case was before us on a former appeal (Paige *267Exr. v. Paige, 53 Pa. Superior Ct. 311). Several of the assignments cover portions of the charge to the jury, but no exception was taken by the defendant to the charge at the time of trial and these cannot be considered. Mrs. Wilmarth’s bank deposit books may have been slight evidence in the case, but we cannot say that they were inadmissible. The paper relied on by the defendant appeared to be a receipt for $1,100. The evidence showed that Mrs. Wilmarth was a woman of careful habits; that she deposited her money in two banks with which she did business, and the fact that the sum named in the receipt was not deposited in either of the banks although paid a short time before Mrs. Wilmarth’s death and that no check was found corresponding with the payment implied in the receipt, would support the plaintiff’s contention that the money was not in fact paid. This, of course, would not exclude the other supposition that the receipt was given to the defendant for the purpose of relieving him from the indebtedness; in other words, that Mrs. Wilmarth made him a present of the amount, and the jury was expressly and clearly instructed that it was a matter of no consequence whether the debt was in fact paid or not — if they found the paper to be a genuine document the plaintiff could not recover. The case was properly tried by the learned judge of the court below.
The judgment is affirmed.